DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objection
1.       Claims 7-10 are objected to because of the following informalities:
          Regarding claim 7, line 7, “the grounded electrodes” should be changed to --- the grounded electrode ---. 
          Regarding claim 8-9, “the molded body” should be changed to --- the molded insulating body ---.
          Claim 10 is also rejected as it inherits the deficiencies in claims 8-9.
Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.         Claims 16-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Regarding claim 16, “the insulating layers” has not been recited previously, therefore this term is indefinite.
          Claims 17-19 are also rejected as they inherit the deficiencies in claim 16.

Allowable Subject Matter
4.      Claims 1-15 and 20 are allowed over the prior arts of record.
        The following is a statement of reasons for the indication of allowable subject matter:
        Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “A capacitive voltage sensor comprising: an annular electrode assembly including a grounded electrode having an inner ring and an outer ring defining a space therebetween, and a sensing electrode positioned in the space and being substantially surrounded by the inner and outer rings, said inner ring including at least one opening; a cylindrical center conductor extending through the electrode assembly…” in combination with all other elements as claimed in claim 1. 
            As to claim(s) 2-10, the claims are allowable as they further limit allowed claim 1.
        Regarding claim 11, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “A capacitive voltage sensor comprising: an electrode assembly including a plurality of spaced apart grounded electrodes and a plurality of spaced apart sensing electrodes where the grounded electrodes and the sensing electrodes are configured in an alternating pattern and where the grounded electrodes are electrically coupled together and the sensing electrodes are electrically coupled together; a center conductor extending through the electrode assembly…” in combination with all other elements as claimed in claim 11. 
      As to claim(s) 12-15 and 20, the claims are allowable as they further limit allowed claim 11.

5.         Claims 16-19 are rejected under 112(b) as being dependent from the base claim, but would be allowable if corrected to overcome the 112(b) rejection set forth above in this Office action.

Prior Art of Record
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                        Barba Jimenez (U.S Pub. 20170038414) discloses a capacitive voltage sensor comprising: a) a cast body composed of a first dielectric material; b) a center conductor rod in the cast body; c) a wrapped foil capacitor in the cast body, the wrapped foil capacitor wrapped to concentrically surround a portion of the center conductor rod, the wrapped foil capacitor having a near-side conductive foil layer facing the center conductor rod, a far-side conductive foil layer at a farther radial distance from the center conductor rod, and a second dielectric material layer facing each conductive foil layer; d) whereby a first capacitor of smaller capacity is formed between the center conductor rod and the near-side conductive foil layer, e) and a second capacitor of larger capacity is formed by the wrapped foil capacitor in series with the first capacitor; where the near-side conductive foil layer is electrically floated and the far-side conductive foil layer is electrically grounded, thus creating two series-connected capacitances; f) an input terminal for connecting the center conductor rod to a conductor to be sensed; g) an voltage output terminal on the cast body electrically connected to the near-side conductive foil layer for outputting a transformed voltage; and h) a grounding terminal on the cast body electrically connected to the far-side conductive foil layer for grounding the outer conducting foil (see specification for more details).
             Kerr (U.S Pub. 20190302149) discloses a floating reference recloser voltage sensor system for measuring low energy voltage in a high energy transmission line electrode divider network, the system comprising: a high energy transmission line electrode; a floating reference Iida (U.S Pub. 20170227582) discloses a  non-contact AC voltage measurement device that measures an AC voltage applied to a conductor of an electric wire, the non-contact AC voltage measurement device comprising: a first electrode provided outside the electric wire, a coupling capacitance being formed between the conductor and the first electrode; and a parallel circuit including a capacitor and an opening/closing means connected in parallel with the capacitor, the parallel circuit being connected in series with the coupling capacitance, wherein, for the purpose of measuring the AC voltage applied to the conductor of the electric wire, a first current and a second current are measured, the first current flowing through the parallel circuit in a state in which the opening/closing means of the parallel circuit is closed, and the second current flowing through the parallel circuit in a state in which the opening/closing means of the parallel circuit is open, wherein, the non-contact AC voltage measurement device further 

Conclusion
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/4/2021